DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 November 2020 has been entered.
Response to Amendment
Claims 2, 3, 5, and 6 are currently pending. Claims 2, 5, and 6 have been amended. Claim 4 has been cancelled. Claims 2 and 6 have been amended to overcome the 35 U.S.C. 112(b) rejections previously mentioned in the Final Office Action mailed on 19 August 2020. Claim 4 has been cancelled, rendering the 35 U.S.C. 112(b) rejection previously mentioned in the Final Office Action moot. Claims 2 and 6 have been amended to overcome the 35 U.S.C. 101 rejections.
Claim Objections
Claims 2 and 6 are objected to because of the following informalities: step (c) of “calculate[ing] an integrated value by summation of absolute values of the plurality of measurement value differences” should read “calculate[ing] an integrated value by the summation of absolute values of the plurality of measurement value differences.” Regarding claim 6, “the pan” recited in line 6 should read “the weighing pan.” Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Treiner et al. ‘731 (US Pub No. 2012/0299731 – previously cited) in view of Vock et al. ‘645 (US Pub No. 2006/0143645) further in view of Amigo et al. ‘464 (US Pub No. 2010/0241464 – previously cited) further in view of Asada et al. ‘857 (US Pub No. 2014/0200857) further in view of Tominaga ‘811 (US Pub No. 2014/0366811 – previously cited).
Regarding claim 2, Treiner et al. ‘731 teaches a method of measuring an amount of movement of an animal ([0120]) using a scale (Fig. 2 weight scale 206 and [0043], [0048]) and analyzation equipment ([0045]), wherein the scale includes a weighing pan (Fig. 2 waste container 204 and [0048]) having a weight sensor (Fig. 2 sensor 214 and [0052]), and wherein measurement values of the scale are outputted to the analyzation equipment ([0045]), comprising the steps of: (b) sequentially measuring all of the measurement values by the weighing pan of the scale within a first calculation-time-interval (Fig. 5 steps 510, 516 and [0074]), and (c) using the analyzation equipment to calculate a plurality of differences between consecutive latest measurement values and consecutive previous measurement values repeatedly (Fig. 5 step 518 and [0074]), and to store the plurality of measurement value 
Treiner et al. ‘731 teaches all of the elements of the current invention as mentioned above except for (a) setting a calculation-time-interval of the analyzation equipment.
Vock et al. ‘645 teaches a movement monitor device (MMD, [0007]) that captures movement events by detecting accumulated or integrated rectified acceleration experienced by the MMD over a predetermined time interval ([0046], [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Treiner et al. ‘731 to include the step of setting a calculation-time-interval of the analyzation equipment as Vock et al. ‘645 teaches that it is known in the art to set a predetermined time interval for a MMD.
Treiner et al. ‘731 in view of Vock et al. ‘645 teaches all of the elements of the current invention as mentioned above except for using the analyzation equipment to calculate an output value by dividing the integrated value by an average weight of the animal in the calculation-time-interval or by dividing the integrated value by a weight of the animal at a point of time in the calculation-time-interval, wherein the output value indicates an amount of movement of the animal.
Amigo et al. ‘464 teaches performing a weighted average of measured movement/activity over time ([0123]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analyzation equipment of Treiner et al. ‘731 in view of Vock et al. ‘645 to include calculating an output value by dividing the integrated value by an average weight of the animal in the calculation-time-interval or by dividing the integrated value by a weight of the animal at a point of time in the calculation-time-interval, wherein the output value indicates an amount of 
Treiner et al. ‘731 in view of Vock et al. ‘645 further in view of Amigo et al. 464 teaches all of the elements of the current invention as mentioned above except for at the end of the calculation-time-interval, continuously repeating steps (b) and (c) to obtain output values for subsequent calculation-time-intervals.
Asada et al. ‘857 teaches after a predetermined time period, which is taken as a unit time period, for which body movement is measured, the unit time period is repeated in order to continuously perform body movement measurements ([0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Treiner et al. ‘731 in view of Vock et al. ‘645 further in view of Amigo et al. ‘464 to include at the end of the calculation-time-interval, continuously repeating steps (b) and (c) to obtain output values for subsequent calculation-time-intervals as Asada et al. ‘857 teaches this will aid in continuously measuring movement throughout time.
Treiner et al. ‘731 in view of Vock et al. ‘645 further in view of Amigo et al. ‘464 further in view of Asada et al. ‘857 teaches all of the elements of the current invention as mentioned above except for the weighing pan is disposed over part of a floor of a breeding container that contains the animal.
Tominaga ‘811 teaches a container for breeding and/or raising small animals ([0094]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to dispose the weighing pan over part of a floor of a breeding container that contains the animal, as it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The predictable solutions are disposing the weigh pan inside a breeding container or outside of the breeding container.
Regarding claim 3, Treiner et al. ‘731 teaches wherein the amount of movement is visualized and outputted by taking a time of calculation of the amount of movement on one axis and the amount of movement on another axis (Fig. 10 and [0104]).
Regarding claim 5, Treiner et al. 731 teaches wherein the weight of the animal is determined by a difference between the measurement value when the animal is judged to have gotten onto the weighing pan (Fig. 5 step 508 and [0074]) and the measurement value when the animal is judged to have gotten off the weighing pan (Fig. 5 step 516 and [0074]).
Regarding claim 6, Treiner et al. ‘731 teaches a system for measuring an amount of movement of an animal ([0120]) comprising: a scale (Fig. 2 weight scale 206 and [0043], [0048]) including a weighing pan (Fig. 2 waste container 204 and [0048]) connected to a weight sensor (Fig. 2 sensor 214 and [0052]), the weight sensor generating a signal indicative of a value measured by the pan of the scale ([0045]), and analyzation equipment including a digital processor that receives the signal generated by the weight sensor indicative of the measurement value ([0045]), wherein the digital process of the analyzation equipment (b) sequentially calculates a difference between consecutive latest measurement values and consecutive previous measurement values of the scale throughout the calculation-time-interval (Fig. 5 step 518 and [0074]), (c) stores the resulting plurality of differences (Fig. 5 step 520 and [0074]), and (d) calculates an integrated value by summation of absolute values of the plurality of differences (Fig. 5 step 518 and [0074], [0112]).
Treiner et al. ‘731 teaches all of the elements of the current invention as mentioned above except for (a) setting a calculation-time-interval.
Vock et al. ‘645 teaches a movement monitor device (MMD, [0007]) that captures movement events by detecting accumulated or integrated rectified acceleration experienced by the MMD over a predetermined time interval ([0046], [0048]).

Treiner et al. ‘731 in view of Vock et al. ‘645 teaches all of the elements of the current invention as mentioned above except for (e) calculating an output value indicative of an amount of movement of the animal by dividing the integrated value by an average weight measurement  values of the animal in the calculation-time-interval or by dividing the integrated value by a weight of the animal at a point of time in the calculation-time-interval.
Amigo et al. ‘464 teaches performing a weighted average of measured movement/activity over time ([0123]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the digital processor of the analyzation equipment of Treiner et al. ‘731 in view of Vock et al. ‘645 to include calculating an output value indicative of an amount of movement of the animal by dividing the integrated value by an average weight measurement  values of the animal in the calculation-time-interval or by dividing the integrated value by a weight of the animal at a point of time in the calculation-time-interval as Amigo et al. ‘464 teaches that this will differentiate between active and sedentary periods ([0123]).
Treiner et al. ‘731 in view of Vock et al. ‘645 further in view of Amigo et al. 464 teaches all of the elements of the current invention as mentioned above except for wherein the digital processor of the analyzation equipment continuously repeats steps (b) through (e) to obtain output values for subsequent calculation-time-intervals.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the digital processor of the analyzation equipment of Treiner et al. ‘731 in view of Vock et al. ‘645 further in view of Amigo et al. ‘464 to include continuously repeating steps (b) through (e) to obtain output values for subsequent calculation-time-intervals as Asada et al. ‘857 teaches this will aid in continuously measuring movement throughout time.
Treiner et al. ‘731 in view of Vock et al. ‘645 further in view of Amigo et al. ‘464 further in view of Asada et al. ‘857 teaches all of the elements of the current invention as mentioned above except for the weighing pan is disposed over part of a floor of a breeding container that contains the animal.
Tominaga ‘811 teaches a container for breeding and/or raising small animals ([0094]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to dispose the weighing pan over part of a floor of a breeding container that contains the animal, as it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The predictable solutions are disposing the weigh pan inside a breeding container or outside of the breeding container.
Response to Arguments
Applicant argues that Treiner ‘731 does not teach “setting a calculation-time-interval of the analyzation equipment.” Rather, Treiner ‘731 teaches measuring data at random times. Examiner respectfully agrees, and the 35 U.S.C. 103 rejection has been withdrawn. However, upon further consideration, it was found that Vock et al. ‘645 teaches measuring movement by a MMD (movement monitor device) over a predetermined time interval. As such, the claims are now rejected under 35 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/AURELIE H TU/               Examiner, Art Unit 3791





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791